Filed pursuant to Rule424(b)(5) Registration No.333-171252 PROSPECTUS SUPPLEMENT (TO PROSPECTUS DATED DECEMBER 29, 2010) 6,252,252 Shares of Common Stock We are offering up to 6,252,252 shares of our common stock to institutional investors pursuant to this prospectus supplement and the accompanying prospectus at a public offering price of $1.11 per share. Our common stock is traded on The Nasdaq Capital Market under the symbol “PPHM”.On September 1, 2011, the last reported sale price of our common stock on The Nasdaq Capital Market was $1.37 per share. We have retained Roth Capital Partners, LLC as our exclusive placement agent in connection with this offering.The placement agent has no obligation to buy any of the securities from us or to arrange for the purchase or sale of any specific number or dollar amount of securities.See “Plan of Distribution” beginning on page S-20 of this prospectus supplement for more information regarding these arrangements. Investing in our securities involves risks.Please carefully review the information under the heading “Risk Factors” on page S-5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per share Total Public offering price $ $ Placement agency fees (1) $ $ Proceeds, before expenses, to us $ $ (1) We have agreed to pay McNicoll, Lewis and Vlak a fee of $138,750 and LifeTech Capital a fee of $24,990 in connection with this offering.The placement agency fees otherwise payable to the placement agent will be reduced by the amount of such payments.We have also agreed to reimburse the placement agent for certain expenses not to exceed $25,000 without our consent or $50,000 in total.See “Plan of Distribution” for a description of these arrangements.Because there is no minimum offering amount, the actual offering amount, the placement agency fees and net proceeds to us, if any, in this offering may be substantially less than the total offering amounts set forth above.We are not required to sell any specific number or dollar amount of the securities offered in this offering, but the placement agent will use its reasonable efforts to arrange for the sale of all of the securities offered. Delivery of the shares is expected to be made on or before September 8, 2011. Roth Capital Partners The date of this prospectus supplement is September 2, 2011 TABLE OF CONTENTS Prospectus Supplement ABOUT THIS PROSPECTUS SUPPLEMENT S-1 SUMMARY S-2 RISK FACTORS S-5 FORWARD-LOOKING INFORMATION S-19 USE OF PROCEEDS S-20 DILUTION S-20 PLAN OF DISTRIBUTION S-20 NOTICE TO INVESTORS
